third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 cchyr postn-155021-09 uilc date date to eric r skinner associate area_counsel - detroit large mid-size business jadie t woods attorney large mid-size business from melissa c liquerman branch chief branch passthroughs special industries subject ------------------------------------- this memorandum responds to your request for chief_counsel_advice this advice may not be used or cited as precedent legend s corp dc1 dc2 dc3 cfc1 cfc2 z -------------------------------------- ------------------------------- -------------------------------- ------------------------------ ----------------------------- ------------------- ------------------------------------------------- postn-155021-09 ----------------- ------------------------- ---------------------- -------------------------- ------------- ---------------------- -------------- -------------- ------------------ ------------------ --------- ------- date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured year year issue sec_1 whether the controlled_foreign_corporations as defined in internal_revenue_code code sec_957 cfcs owned by s corp are c corporations for purposes of sec_1362 whether amounts that s corp included in income under sec_951 with respect to its cfcs are passive_investment_income as defined in sec_1362 whether the sec_1248 amounts that dc2 and dc3 included in gross_income are considered dividends from a lower-tier subsidiary under sec_1_1362-8 for purposes of applying sec_1362 to the date distribution from dc1 to s corp whether the amount included in dc2 and dc3’s gross_income under sec_78 with respect to the deemed_paid_foreign_tax_credit allowed under sec_902 attributable to the sec_1248 amount is considered a dividend postn-155021-09 from a lower-tier subsidiary under sec_1_1362-8 for purposes of applying sec_1362 to the date distribution from dc1 to s corp whether any portion of the distribution from dc1 to s corp on date is attributable to the deemed_dividend recognized by dc2 and dc3 pursuant to sec_1248 on date for purposes of sec_1362 whether the gross_receipts of z would be included in determining dc1’s total gross_receipts for the year in which the earnings_and_profits are produced for purposes of applying sec_1362 to the dividends_paid by dc1 to s corp facts s corp a domestic_corporation elected to be an s_corporation effective date prior to becoming an s_corporation s corp had been a c_corporation s corp wholly owned cfcs s corp wholly owned dc1 a domestic c_corporation and the parent of a group of corporations filing a consolidated_return the dc1 group which in turn wholly owned domestic subsidiaries and cfcs and indirectly owned other domestic subsidiaries and cfcs the dc1 group had a taxable_year ending on date of each year one of the domestic subsidiaries wholly owned by dc1 and a member of the dc1 group is dc2 dc2 wholly owned dc3 also a domestic_corporation and a member of the dc1 group dc2 and dc3 in turn owned cfc1 cfc2 was owned by dc2 and dc3 after the date transaction on date dc2 and dc3 contributed all of the outstanding_stock of cfc1 to cfc2 in exchange for common_stock and preferred_stock treated under sec_351 as nonqualified_preferred_stock dc2 and dc3 recognized gain of dollar_figurec on the exchange pursuant to sec_351 based on the fair_market_value of the nonqualified_preferred_stock they received on date dc1 paid to s corp a dividend of dollar_figured dollar_figured was less than dollar_figurec on date z was formed as a domestic_partnership for federal_income_tax purposes and was wholly owned by corporations that are included in the dc1 group dc1 group reported income from z at the time of s corp’s s election s corp had earnings_and_profits of approximately dollar_figurea to dollar_figureb for each taxable_year from year through year s corp reported substantial amounts of sec_316 dividends from cfcs dividend distributions from dc1 and sec_951 income inclusions with respect to its cfcs postn-155021-09 law and analysis sec_1375 imposes a tax on an s corporation’s excess passive_investment_income for any taxable_year in which an s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income the tax is computed by multiplying the excess net passive_investment_income by the highest_rate of tax specified in sec_11 passive_investment_income means gross_receipts derived from royalties rents dividends interest and annuities sec_1375 sec_1362 excess net passive_investment_income means an amount which bears the same ratio to the net_passive_income for the taxable_year as the amount by which the passive_investment_income for the taxable_year exceed sec_25 percent of the gross_receipts for the taxable_year bears to the passive_investment_income for the taxable_year sec_1375 sec_1362 provides that an s election terminates whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income under sec_1362 except otherwise provided in sec_1362 passive_investment_income includes gross_receipts derived from dividends sec_1_1362-2 states that the term dividends include dividends as defined in sec_316 amounts included in gross_income under sec_551 relating to foreign_personal_holding_company_income taxed to u s shareholders and consent dividends as provided in sec_565 sec_1362 however excludes dividends of certain c corporations from the definition of passive_investment_income specifically sec_1362 provides that if an s_corporation holds stock in a c_corporation meeting the requirements of sec_1504 the term passive_investment_income does not include dividends from such c_corporation to the extent such dividends are attributable to the earnings_and_profits of the c_corporation that are derived from the active_conduct_of_a_trade_or_business in addition sec_1_1362-8 provides that if such c_corporation upper-tier corporation owns stock in another c_corporation lower-tier subsidiary that meets the requirements of sec_1504 the upper-tier corporation’s gross_receipts attributable to dividends from the lower-tier subsidiary are considered to be derived from the active_conduct_of_a_trade_or_business to the extent the lower tier subsidiary’s earnings_and_profits are attributable to the active_conduct_of_a_trade_or_business by the subsidiary under paragraph b or of sec_1_1362-8 sec_1361 provides that the term c_corporation means with respect to any taxable_year a corporation which is not an s_corporation for such year sec_1504 provides that the ownership of stock of any corporation meets the requirements of this paragraph if it possesses at least percent of the total voting postn-155021-09 power of the stock of such corporation and has a value equal to at least percent of the total value of the stock of such corporation issue the exclusion of certain dividends from the definition of passive_investment_income as provided in sec_1362 applies only to dividends that an s_corporation receives from a c_corporation in which the s_corporation owns stock that meets the ownership requirements of sec_1504 for purposes of sec_1362 the term c_corporation includes a foreign_entity that is treated as a corporation for u s tax purposes see sec_1361 accordingly the cfcs that are owned by s corp fall within the meaning of c_corporation for purposes of sec_1362 based on the facts presented s corp holds the requisite stock ownership with respect to its directly wholly-owned cfcs and thus is eligible for the exclusion set forth in sec_1362 with respect to sec_316 dividends received from such cfcs issue for purposes of sec_1362 and sec_1375 the term passive_investment_income is limited to gross_receipts derived from royalties rents dividends interest and annuities amounts included in s corp’s income under sec_951 do not fall within any of the enumerated types of passive_investment_income in particular a sec_951 inclusion is not a dividend for purposes of sec_1362 accordingly the amounts that s corp included in income under sec_951 with respect to its cfcs are not passive_investment_income within the meaning of sec_1362 issue sec_1248 provides that gain recognized on the sale_or_exchange by a united_states_person of stock in a foreign_corporation must be included in the gross_income of the u_s_person as a dividend to the extent of the foreign corporation’s earnings_and_profits that were accumulated while the stock was held by the u_s_person and the foreign_corporation was a cfc for purposes of sec_1248 a u_s_person is treated as having sold stock if such person recognizes gain from the sale_or_exchange of such stock sec_1248 and sec_1_1248-1 sec_1248 therefore applies to treat the gain recognized by dc2 and dc3 under sec_351 on the exchange of cfc1 stock for cfc2 nonqualified_preferred_stock as a dividend to dc2 and dc3 to the extent of cfc1’s earnings_and_profits accumulated during periods in which cfc1 was a cfc owned by dc2 and dc3 as a result of this dividend treatment the look-through_rule of sec_1_1362-8 applies to treat the gross_receipts deemed to have been received by dc2 and dc3 as active to the postn-155021-09 extent that the earnings_and_profits of cfc1 are derived from the active_conduct_of_a_trade_or_business because both dc2 and dc3 are members of the dc1 group the earnings_and_profits attributable to the dividend are treated as earnings_and_profits of dc1 see sec_1_1502-33 accordingly the actual dividend paid from dc1 to s corp on date will not be passive_investment_income under sec_1362 to the extent that the gross_income of dc1 is attributable to earnings_and_profits of cfc1 derived from the active_conduct_of_a_trade_or_business issue sec_1_1248-1 provides that the foreign_tax_credit provisions including sec_902 apply in the same manner and subject_to the same conditions and limitations as if there had been an actual distribution of a dividend sec_1_1248-1 refers to the fact that under sec_78 amounts are included in the shareholder’s gross_income as a dividend if deemed paid foreign tax_credits under sec_902 are claimed with respect to the sec_1248 dividend sec_1_78-1 provides that a sec_78 dividend shall be treated as a dividend for all purposes of the code except that it shall not be treated as a dividend under sec_245 dc2 and dc3 included in their gross incomes as dividends under sec_78 amounts equal to the deemed paid foreign tax_credits they claimed under sec_902 and which were attributable to the sec_1248 amounts dc2 and dc3 included in their gross incomes as a dividend as a result of this dividend treatment of the sec_78 amounts the look-through_rule of sec_1_1362-8 applies to treat the gross_receipts deemed to have been received by dc2 and dc3 as active to the extent that the earnings_and_profits of cfc1 are derived from the active_conduct_of_a_trade_or_business under sec_1_1502-33 dc2 and dc3’s earnings_and_profits attributable to the dividend are treated as earnings_and_profits of dc1 accordingly the actual dividend paid from dc1 to s corp on date will not be passive_investment_income under sec_1362 to the extent that the gross_income of dc1 is attributable to earnings_and_profits of cfc1 derived from the active_conduct_of_a_trade_or_business issue sec_316 provides that the term dividend means any distribution_of_property made by a corporation to its shareholders out of its accumulated_earnings_and_profits or its earnings_and_profits of the taxable_year without regard to the amount of earnings_and_profits at the time the distribution was made thus the deemed dividends recognized by dc2 and dc3 from the application of sec_1248 in connection with the exchange of cfc1 stock for cfc2 stock are taken into account by dc2 and dc3 in determining their current_earnings_and_profits for the taxable_year ending on date accordingly the distribution made by dc1 to s corp on date which is earlier than date is a dividend out of such earnings_and_profits notwithstanding the fact that it was postn-155021-09 made before the deemed dividends to dc2 and dc3 under sec_1248 were recognized issue a corporation may treat its earnings_and_profits for a year as active earnings_and_profits in the same proportion as the corporation’s gross_receipts as defined in sec_1_1362-2 derived from activities that would not produce passive_investment_income if the c_corporation were an s_corporation including those that do not produce passive_investment_income under sec_1_1362-8 paragraphs b through b bear to the corporation’s total gross_receipts for the year in which the earnings_and_profits are produced sec_1_1362-8 gross_receipts generally means the total amount received or accrued under the method_of_accounting used by the corporation in computing its taxable_income and is not reduced by returns and allowances cost_of_goods_sold or deductions sec_1_1362-2 z’s gross_receipts accordingly are includable in determining dc1’s total gross_receipts for the year in which the earnings_and_profits are produced for purposes of applying sec_1362 to dividends_paid to s corp see sec_1375 sec_1_1362-8 sec_1_1362-2 conclusions based solely on the facts submitted and with respect to the facts of this case only we conclude the following s corp’s cfcs are c corporations for purposes of sec_1362 the amounts that s corp included in income under sec_951 with respect to its cfcs are not passive_investment_income within the meaning of sec_1362 the amounts included in dc2 and dc3’s gross_income under sec_1248 are considered dividends from a lower-tier subsidiary under sec_1_1362-8 for purposes of applying sec_1362 to the date distribution from dc1 to s corp the amount included in dc2 and dc3’s gross_income under sec_78 with respect to the deemed_paid_foreign_tax_credit allowed under sec_902 attributable to the sec_1248 amount is considered a dividend from a lower- tier subsidiary under sec_1_1362-8 for purposes of applying sec_1362 to the date distribution from dc1 to s corp the distribution made by dc1 to s corp on date is a dividend out of the earnings_and_profits of dc1 attributable to the deemed dividends recognized by dc2 and dc3 pursuant to sec_1248 on date notwithstanding the fact postn-155021-09 that such distribution was made before the deemed dividends to dc2 and dc3 were recognized therefore the actual dividend paid from dc1 to s corp on date will be active in proportion to the gross_receipts of dc1 that are attributable to active income of cfc1 z’s gross_receipts are includable in determining dc1’s total gross_receipts for the year in which the earnings_and_profits are produced please call charlotte chyr at or barbara e rasch at if you have any further questions
